t c summary opinion united_states tax_court trieu m le and baymone thongthepsomphou petitioners v commissioner of internal revenue respondent docket no 5957-09s filed date trieu m le and baymone thongthepsomphou pro sese s mark barnes for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue this opinion shall not be treated as precedent for any other case for respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure sec_6662 accuracy-related_penalty solely attributable to respondent’s classification of trieu m le’s petitioner’s gambling activity as a nonbusiness activity background2 petitioners resided in utah at the time their petition was filed before petitioner had a job with a business in his locality sometime in he learned that his employer planned to move the business to costa rica in anticipation of that event petitioner sought to find another source_of_income and decided that he would become a professional gambler petitioner’s wife also worked and he thought that another source_of_income would allow her to stay home with their child before petitioner’s decision to become a professional gambler petitioners had been casual gamblers but they did not wager large amounts sometime during petitioners began to invest heavily in gambling mainly playing slot machines petitioners were born in vietnam and their religious and cultural beliefs were derived from their vietnamese background 2no question was raised by the parties concerning the burden_of_proof or the burden of production they believed in feng shui because of this belief and other religious and cultural beliefs they expected that certain days were lucky days or days on which their chances of successful gambling increased they were cognizant that slot machine odds favored the casinos but expected to overcome those odds by attempting to gamble on their lucky days in addition petitioners would watch other slot machine players and if they had excessive losses petitioners believed that taking over machines of losing players provided more opportunity that was their plan for making a profit initially petitioners’ feng shui cultural approach resulted in success accordingly they increased the amounts wagered in and continued doing so through and part of in early petitioners realized that they were about dollar_figure in debt and that their attempt to make a profit had failed petitioners had withdrawn money from their retirement_funds and borrowed against various assets to finance their attempt to make a profit from gambling during petitioners were employed in west jordan utah and traveled approximately miles to nevada to pursue gambling during petitioners traveled miles each way to nevada casinos on friday afternoons and gambled for long hours sleeping only a few hours per night they did this every weekend and on legal holidays when they were off work petitioners because of their lucky day beliefs generally limited their slot machine playing to one of the two individuals--the one with the more favorable lucky day indicators during petitioners reported combined winnings of dollar_figure that included dollar_figure of winnings that the casinos reported to respondent on forms w-2g certain gambling winnings winnings in excess of dollar_figure and dollar_figure of winnings that were not reflected on forms w-2g winnings in amounts less than dollar_figure of the dollar_figure petitioner’s forms w-2g reflected dollar_figure and his wife’s forms w-2g reflected dollar_figure for petitioners’ losses exceeded their gains by approximately dollar_figure on the return petitioner claimed that he was a professional gambler gambled for profit petitioner reported his gambling winnings and losses on a schedule c profit or loss from business but did not claim a loss in excess of winnings for the year respondent treated petitioner’s winnings as not being from a business ie that petitioner was not in the business of gambling and accordingly determined that his losses should have been reported on schedule a itemized_deductions as an itemized_deduction rather than a business deduction the income_tax deficiency respondent determined arose from the inclusion of the gambling winnings in income and the resulting increase of the limitations on miscellaneous_itemized_deductions claimed on schedule a if respondent had accepted petitioner’s reporting position that he was a professional gambler there would have been no income_tax deficiency and or sec_6662 penalty discussion the issue we consider is solely a factual one we must decide whether petitioner was a professional gambler ie whether he was engaged in the business of gambling for profit respondent does not question the amounts of petitioners’ gambling winnings or losses--only whether the losses are deductible as business_expenses on a schedule c sec_162 allows business deductions for all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business to be engaged in a trade_or_business an individual must be involved in an activity with continuity regularity and the primary purpose of deriving a profit 480_us_23 the factual determination of whether an individual is engaged in a trade_or_business is made on a case-by-case analysis id pincite although a reasonable expectation of a profit is not required the taxpayer’s profit objective must be an actual and honest one 3irrespective of whether gambling_losses are incurred in a business or nonbusiness setting they are allowable only to the extent of gambling winnings see sec_165 sec_1_165-10 income_tax regs 78_tc_642 affd without published opinion 702_f2d_1205 d c cir before petitioners had been occasional recreational gamblers who wagered relatively small amounts it was after the possibility of the loss of a source of petitioner’s income that he set out to find another source_of_income petitioner is from a culture different from that generally extant in the united_states and he drew upon that culture to formulate his business plan his plan was to use feng shui to determine which days were his or his wife’s lucky days and have that person bet heavily on those days he also used a technique of watching other players and if they left a slot machine after heavy losses petitioner believed that the machine was due for a payoff there was nothing casual or superficial about petitioner’s plan because he wagered everything he owned in his attempt to win more than he invested during petitioners wagered in excess of dollar_figure million dollars which included more than dollar_figure that they had won during that year their losses for the year were approximately dollar_figure which came from their wages taxable withdrawals from retirement_funds and loans against property 4petitioner adhered to the lucky day approach most of the time petitioners spent every weekend sleeping very little and holiday gambling in earnest their efforts initially were successful and there were days of substantial return on their gambling investments after a time however losses began to mount they continued to invest in the hope of making up for those losses but in the long run the casinos’ built-in edge in the gambling devices took its toll petitioners pursued the activity for part of and for early in with their sources of funds to invest depleted petitioners ended their attempt to make money from gambling after that time petitioners went back to occasional recreational gambling activities we find that petitioner’s gambling activity was a trade_or_business that was pursued in good_faith with regularity and for the production_of_income and that it was not merely recreation or a hobby see commissioner v groetzinger supra pincite respondent argues that petitioner did not pursue his gambling activity full time in effect respondent is arguing that gambling must be the only or predominant source_of_income we could find no statute or case precedent that sets forth such requirement petitioner pursued his gambling activity beginning on friday afternoon and late into the night all day saturday and late into the night and all day sunday with only limited time for rest or sleeping or hours per night returning to his residence monday morning accordingly the number of hours devoted to petitioner’s gambling activity approximated the number of hours he worked at his job during the week petitioner’s recreational approach to gambling both before and after his attempt to make a profit in gambling was vastly different and reflects a difference in motive and approach respondent also argues that petitioners’ approach was not businesslike and that it was irrational the standard however requires only that the profit objective be actual and honest it would be difficult to find on the record before the court that petitioner’s approach to making a profit was irrational for example if someone’s investment in a stock or a business were based on feng shui or some other cultural judgment that would not per se be irrational petitioners used their best judgment and successfully tested their business approach ultimately the fact that their approach was unsuccessful does not make it irrational we accordingly conclude that petitioner was engaged in a trade_or_business within the meaning of sec_162 and that his gambling_losses are not itemized_deductions reportable on schedule a because we have decided the sole deficiency issue presented for petitioners there is no need to consider whether the sec_6662 accuracy-related_penalty is applicable to reflect the foregoing decision will be entered for petitioners
